DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed February 9, 2021 has been received and considered for examination.  Claims 1-20 are presently pending with claims 3-5, 13, and 15-16 remaining withdrawn from consideration and claims 1-2, 6-12, 14, and 17-20 being rejected.

Response to Arguments
3.	Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment.    The newly cited prior art of Scheck et al. (US 2020/0016344 A1) has been relied upon to teach the new claim limitations directed to the gas line, and heater/heating assembly.  See the rejection below.  


Claim Interpretation
4.	The term “heating assembly” is no longer interpreted under 112(f) as the amended claims now recite sufficient structure to describe the heating assembly.   

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8, line 3 recites “a first gas line of the first oil diffuser and a second gas line of the second oil diffuser”.  It is unclear if the recited “first gas line” and “second gas line” of the first and second oil diffuser is same as or different than the gas lines of the first and second oil diffuser recited in claim 1 from which claim 8 depends.    Therefore, claim 8 is indefinite.  

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1-2, 6-7, 9-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPN 9,421,295 B1) in view of Scheck et al. (US 2020/0016344 A1) (hereafter “Scheck”).
Regarding claim 1, Li discloses an essential oil atomizer (see figure 1), comprising: a housing (1); a first oil diffuser (a first essential oil bottle 2 and corresponding gasification element) and a second oil diffuser (a second essential oil bottle 2 and corresponding gasification element) located within the 
Scheck discloses a portable device (500 or 600; see figures 5-6) for atomizing oils such as essential oils (para [0125]-[0126]).  The portable device of figure 6 includes first and second receptacles (reservoirs 510, 605) for holding the active composition such as essential oil and air inlet lines (gas lines 501, 502), and a heater (520 or 620) for heating the air prior to passing through the reservoirs (510, 605) containing the essential oils (see para 0165]-[0174]).   The use of heated air increases the release of oils into the air by enhancing vaporization (para [0166]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Li and include a heater in fluid communication with an interior of both of the gas lines of each oil diffuser in order to apply heat to the oil and thereby enhance vaporization of the essential oil as taught by the vaporizer device of Scheck.  
Regarding claim 2, Li discloses that each of the first and second oil diffuser (an essential oil bottle 2 and corresponding gasification element) further includes its own pump (20) located in pump mounting racks (19) (see col. 5, lines 12-23; col. 6, line 59-col. 7, line 4; col. 9, lines 5-17; figure 2).
Regarding claims 6 and 7, Li discloses wherein each atomizer nozzle assembly comprises an oil nozzle (7) and a gas nozzle (9), (see column 5, lines 50-64).  The combination of Li and Scheck results in heater being in the gas line located upstream of the nozzle inlet to supply heated air to the inlet of the gas nozzle (9) of the first and second oil diffusers thereby applying heat to the gas nozzle of each diffuser.

Regarding claim 10, Li discloses that the housing (1) includes 3 oil diffusers (essential oil bottles 2 and corresponding gasification chamber bodies 4) as shown in figure 2.  
Regarding claim 11, Li discloses an essential oil atomizer (see figure 1), comprising: a housing (1) connectable to a mixing shell (13), the mixing shell (13) defining a mixing chamber and a shell outlet (3) (see figure 1; see col. 6, lines 24-58); at least two oil diffusers (first oil diffuser is a first essential oil bottle 2 and corresponding gasification chamber body 4 having nozzles 7 and 9 and a second oil diffuser is second essential oil bottle 2 and corresponding gasification chamber body 4 having nozzles 7 and 9) located within the housing (1), each of the first and second oil diffusers comprising: an oil receptacle (2) configured to store oil; and an atomizer nozzle assembly (gasification chamber body 4 having nozzles 7 and 9) configured to diffuse oil and gas; and a spray outlet (12) through which the atomized oil and gas is configured to be expelled into the mixing chamber inside shell (13), wherein the atomized oil and gas from each of the at least two oil diffusers is configured to be combined in the mixing chamber and to be expelled through the shell outlet (3) (see figures 1-3; col. 5, lines 10-66; col. 6, lines 15-58).  Li further discloses that each of the first and second oil diffusers has a gas line (21) configured to provide gas such as air to the nozzle assemblies (see col. 6, line 59 to col. 7, line 13).  However, Li does not appear to disclose a heating assembly configured to heat the gas within each gas line, the heating assembly comprising: a heating passage that is connected to each of the gas lines: and a heater mounted in the heating passage.  
Scheck discloses a portable device (500 or 600; see figures 5-6) for atomizing oils such as essential oils (para [0125]-[0126]).  The portable device of figure 6 includes first and second receptacles (reservoirs 510, 605) for holding the active composition such as essential oil and air inlet lines (gas lines 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Li and include a heater mounted in a heating passage of each gas line of the first and second oil diffusers in order to apply heat to the oil and thereby enhance vaporization of the essential oil as taught by the vaporizer device of Scheck.  
Regarding claim 12, The combination of Li and Scheck results in heater being in the gas line located upstream of the nozzle inlet to supply heated air to the inlet of the gas nozzle (9) of the first and second oil diffusers thereby applying heat to the gas nozzle of each diffuser.
Regarding claim 14, Li discloses wherein each atomizer nozzle assembly comprises an oil nozzle (7) and a gas nozzle (9), (see column 5, lines 50-64).  The combination of Li and Scheck results in heater being in the gas line located upstream of the nozzle inlet to supply heated air to the inlet of the gas nozzle (9) of the first and second oil diffusers thereby applying heat to the gas nozzle of each diffuser.
Regarding claim 17, Li discloses an essential oil atomizer (see figure 1), comprising: a housing (1) having a first mounting location (one of openings 26) and a second mounting location (one of other openings 26); first and second oil diffusers located in the housing (1) (first oil diffuser is a first essential oil bottle 2 and corresponding gasification chamber body 4 having nozzles 7 and 9 and a second oil diffuser is second essential oil bottle 2 and corresponding gasification chamber body 4 having nozzles 7 and 9) wherein the first and second oil diffusers are located in the mounting locations (see figures 1-2) and removable from the mounting locations for replacement (see col. 5, lines 40-50), each of the first and second oil diffusers comprising: an oil receptacle (2) configured to store oil; and an atomizer nozzle assembly (gasification chamber body 4 having nozzles 7 and 9) configured to diffuse oil and gas; and a 
Scheck discloses a portable device (500 or 600; see figures 5-6) for atomizing oils such as essential oils (para [0125]-[0126]).  The portable device of figure 6 includes first and second receptacles (reservoirs 510, 605) for holding the active composition such as essential oil and air inlet lines (gas lines 501, 502), and a heating element (520 or 620) for heating the air prior to passing through the reservoirs (510, 605) containing the essential oils (see para 0165]-[0174]).   The use of heated air increases the release of oils into the air by enhancing vaporization (para [0166]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Li and include a heating element in fluid communication with each gas line of the first and second oil diffusers in order to apply heat to the oil and thereby enhance vaporization of the essential oil as taught by the vaporizer device of Scheck.  
Regarding claim 18, Li discloses that the housing (1) includes 3 oil diffusers (essential oil bottles 2 and corresponding gasification chamber bodies 4) as shown in figure 2.   The essential oil bottles (2) each contain different fragrances and are removable and may be positioned in different mounting locations (26) as desired by the user (see figures 1-2, see col. 9, lines 40-50). 
Regarding claim 19, Li discloses that the nozzle assembly (gasification chamber body 4) comprises an oil nozzle (7) and a gas nozzle (9), wherein the oil nozzle (7) is configured to be in fluid 
Regarding claim 20, Li discloses that the housing (1) includes three mounting locations (26) (see col. 5, lines 40-50; see figure 2).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796